NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4643-14T3

NARSAN LINGALA,

        Plaintiff-Appellant,

v.

SAROJA ALKANTI, f/k/a
SAROJA LINGALA,

     Defendant-Respondent.
________________________________

              Submitted May 15, 2017 – Decided June 16, 2017

              Before Judges Haas and Geiger.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Middlesex
              County, Docket No. FM-12-2371-11.

              Keith, Winters & Wenning, LLC, attorneys for
              appellant (Brian D. Winters, on the briefs).

              Bhavini Tara Shah, attorney for respondent.

PER CURIAM

        Plaintiff Narsan Lingala appeals from a May 28, 2015 order

denying      his   post-judgment     motion    to   set   aside   a   matrimonial

settlement agreement ("MSA") entered into by the parties on July

10, 2012.      We affirm.
      Plaintiff and defendant Saroja Alkanti, formerly known as

Saroja Lingala, were married on December 2, 1995.                They had two

children, a son born in 1997 and a daughter born in 2003. Plaintiff

filed a complaint for divorce on May 9, 2011.           Defendant filed an

answer and counterclaim.      This heavily litigated divorce action

was the subject of numerous pretrial and post-judgment motions.

The   pretrial    motions   included       several   discovery    enforcement

motions   filed    by   defendant   to     obtain    financial    information

regarding plaintiff's business and income.              Both parties filed

post-judgment motions to enforce various provisions of the MSA.

      Prior to trial, the parties participated in a matrimonial

early settlement panel, R. 5:5-5, and economic mediation with a

private mediator, both of which were unsuccessful.

      The trial began on June 25, 2012, but the parties reached a

global settlement before the trial was completed.           Plaintiff takes

issue with certain events that transpired during the trial after

the trial judge learned there was an outstanding warrant for the

arrest of plaintiff for violating a final restraining order entered

against him in Massachusetts.1      Plaintiff was placed under arrest

and removed from the courtroom for processing.              Plaintiff then



1
  Notably, plaintiff was not a party to the Massachusetts
proceeding in which the final restraining order and arrest warrant
were issued.

                                       2                              A-4643-14T3
returned to the courtroom handcuffed.     The trial then continued

that afternoon.

       The trial was scheduled to recommence the next day at 10:00

a.m.   Plaintiff was again brought into the courtroom in handcuffs.

Facing the prospect of a continued trial, the parties engaged in

lengthy settlement negotiations from approximately 10:00 a.m.

until late afternoon.      Plaintiff remained handcuffed and was

restricted to the courtroom during the negotiations.         He was

accompanied by his attorney and a friend who was present to help

him.      After engaging in daylong settlement negotiations, the

parties reached a global settlement resolving all outstanding

issues.

       Later that same day, the trial judge conducted a thorough

hearing to determine whether the parties had entered into the

agreement knowingly and voluntarily, without force or duress, and

were satisfied that the agreement was fair and equitable to both

of them.    Prior to having the exact terms of the settlement placed

on the record, the trial judge cautioned the parties to "listen

very carefully" to the terms of the agreement about to be recited,

because once agreed upon, the agreement would be final, and there

would be no renegotiating or changing the agreement.      The trial

judge then conducted a thorough voir dire.



                                  3                          A-4643-14T3
     Plaintiff testified that he heard and understood the terms

recited in court, which accurately reflected his understanding of

the agreement.    He indicated that the agreement resolved all the

issues between him and his wife.         He stated that no one forced or

threatened him to agree to any of the terms, and that he agreed

to the terms voluntarily.      He testified that he was satisfied with

the services of his attorney throughout the proceedings. He stated

that he believed the agreement was fair and equitable to both

parties under all the circumstances.          He further testified that

given his general economic circumstances, he would not be able to

maintain a lifestyle after the divorce that is similar to what he

enjoyed during the marriage.         Nonetheless, he was still willing

to enter into the agreement. Defendant testified similarly, except

for indicating that she would be able to maintain a lifestyle

after the divorce that is similar to what she enjoyed during the

marriage.

     Based on their testimony, the trial judge found that: (1) the

parties understood the terms of the agreement; (2) the agreement

was entered into voluntarily, without coercion or duress; (3) the

parties   were   represented    by   able   and   extremely   hardworking

counsel, with whom they are both satisfied; (4) the parties were

satisfied that the agreement was fair and equitable to both of

them; and (5) plaintiff had chosen to enter into the agreement

                                     4                            A-4643-14T3
freely and voluntarily even though he felt that he would not be

able to maintain the marital standard of living after the divorce.

The trial judge granted a dual judgment of divorce and incorporated

the terms of the oral agreement into the final judgment of divorce.

     The terms of the settlement were also set forth in a seven-

page handwritten agreement that was prepared and signed by both

parties and their attorneys while in court.          Two weeks later,

plaintiff executed a formal typed version of the MSA incorporating

the terms of the July 10, 2012 handwritten agreement with some

additional terms.    By that point, plaintiff was no longer under

arrest or incarcerated.

     As part of the MSA, plaintiff agreed to pay child support of

$358 per week in accordance with the child support guidelines,

based upon imputed annual income of $162,500 and defendant's W-2

income of $47,000.      The agreement further provided that for

purposes of funding secondary education, the minimum income to be

imputed to plaintiff is $150,000.

     Plaintiff is the sole owner of a closely held Subchapter S

Corporation, LMN Solutions, Inc.        Plaintiff did not retain an

expert to value his business and testify at trial.       The equitable

distribution negotiations took into account the valuation of his

business by defendant's expert, Michal H. Karu, CPA/CFF.         In his

preliminary   report,   Karu   opined   that   the   "fair   value"    of

                                  5                             A-4643-14T3
plaintiff's business was $214,000.           Karu did not testify at the

trial because the parties reached a global settlement during

plaintiff's case.   Under the terms of the settlement, plaintiff

retained full ownership of his business, free and clear of any

equitable distribution claim of defendant.           Plaintiff waited until

2014 to retain an expert to appraise his business.                 His expert

valued the business at $50,000.

     Following their divorce, the parties engaged in extensive

post-judgment motion practice resulting in the following orders

that are pertinent to this appeal: (1) an October 26, 2012 order

denying   plaintiff's   motion   to       declare   the   MSA   void,   and    to

recalculate child support and spousal support; (2) a December 21,

2012 order denying plaintiff's motion for reconsideration of the

October 26, 2012 order; (3) a February 11, 2013 consent order

enforcing certain provisions of the MSA; (4) an April 18, 2013

consent order imposing a qualified domestic relations order (QDRO)

on an investment account, and further ordering "that all other

provisions of the [MSA] shall remain in full force and effect;"

(5) an April 3, 2014 order denying plaintiff's motion to reduce

child support. The December 21, 2012 order stated that plaintiff's

motion for reconsideration was denied because he had "failed to

demonstrate a change of circumstances since the date of signing

the [MSA] sufficient to merit reconsideration."

                                      6                                 A-4643-14T3
     Thereafter, in October 2014, more than twenty-six months

after   he    entered   into    the    MSA,   plaintiff       moved   for   fifteen

different forms of relief, including a "reevaluation" of his

"financial situation based on the new forensic accounting report

and, if appropriate, recalculating plaintiff's child support and

alimony obligations."          Plaintiff requested a plenary hearing to

address the voluntariness and alleged unconscionablity of the MSA.

     Plaintiff     contends     that    he    did   not   enter   into      the   MSA

voluntarily because it was the product of undue pressure and

duress.      He claims that the undue pressure and duress resulted

from the following circumstances: (1) the trial judge's negative

attitude and hostility toward him; and (2) being handcuffed during

a portion of the trial and the negotiation of the MSA.                   Plaintiff

further      contends   that    the    MSA    is    unfair,    inequitable,       and

unconscionable because his income and the value of his business

were overstated.

     After hearing extended oral argument, the motion judge issued

a May 28, 2015 order and five-page statement of reasons denying

the aspects of plaintiff's motion which are the subject of this

appeal without prejudice, including his request for a plenary

hearing.

     Plaintiff raises the following arguments on appeal:



                                         7                                   A-4643-14T3
              POINT ONE

              SCOPE OF REVIEW.

              POINT TWO

              THE PARTIES' MATRIMONIAL SETTLEMENT AGREEMENT
              CANNOT BE ENFORCED AND MUST BE SET ASIDE
              BECAUSE THE SAME WAS BOURNE OF DURESS AND/OR
              IS UNCONSCIONABLE.

              POINT THREE

              TRIAL COURT ERRED IN FAILING TO FIND THAT
              PLAINTIFF HAD A PRIMA FACIE SHOWING OF CHANGED
              CIRCUMSTANCES WARRANTING A REVIEW OF ALIMONY
              AND CHILD SUPPORT.

              POINT FOUR

              THE TRIAL COURT ERRED AS A MATTER OF LAW AND/OR
              ABUSED ITS DISCRETION BY DECIDING THIS MATTER
              ON   THE   BASIS    OF   CONFLICTING    FACTUAL
              CERTIFICATIONS; RATHER, THE COURT SHOULD HAVE
              CONDUCTED A PLENARY HEARING.

      We have considered plaintiff's arguments in light of the

record and applicable law, and are not persuaded by any of them.

We   affirm    substantially     for   the   reasons       expressed   by     Judge

Christopher D. Rafano in his well-reasoned statement of reasons

attached to the May 28, 2015 order. We add the following comments.

      "[W]hile settlement is an encouraged mode of resolving cases

generally, 'the use of consensual agreements to resolve marital

controversies'      is    particularly     favored    in    divorce    matters."

Weishaus v. Weishaus, 180 N.J. 131, 143 (2004) (quoting Konzelman

v. Konzelman, 158 N.J. 185, 193 (1999)).             Spousal agreements "are

                                       8                                    A-4643-14T3
essentially consensual and voluntary in character and therefore

entitled to considerable weight with respect to their validity and

enforceability notwithstanding the fact that such an agreement has

been incorporated in a judgment of divorce." Petersen v. Petersen,

85 N.J. 638, 642 (1981).   "For these reasons, 'fair and definitive

arrangements   arrived   at   by   mutual    consent   should   not    be

unnecessarily or lightly disturbed.'"       Konzelman, supra, 158 N.J.

at 193-94 (quoting Smith v. Smith, 72 N.J. 350, 358 (1977)).           "A

settlement agreement will be reformed, however, where a party

demonstrates that the agreement is plagued by 'unconscionablity,

fraud, or overreaching in the negotiations of the settlement.'"

Weishaus, supra, 180 N.J. at 143-44 (quoting Miller v. Miller, 160

N.J. 408, 419 (1999)).     Courts have continuing power to oversee

divorce agreements, and the discretion to modify them on a showing

of changed circumstances that render their continued enforcement

unfair, unjust and inequitable.    Konzelman, supra, 158 N.J. at 194

(citing Lepis v. Lepis, 83 N.J. 139, 154-55 (1980)).

     Plaintiff contends that his child support and spousal support

obligations were based on an overstated imputed income level.

Plaintiff stipulated to an imputed annual income of $162,500 for

child support purposes, and an imputed income of no less than

$150,000 for purposes of calculating responsibility for the cost

of the children's secondary education.        Stipulations serve as a

                                   9                            A-4643-14T3
tool that enables parties to avoid the expense, trouble, and delay

of adducing proofs on facts that, absent a stipulation, are

contestable.   Negrotti v. Negrotti, 98 N.J. 428, 432 (1985).     As

a general rule, "litigants should be held to their stipulations

and the consequences thereof."    Ibid.

     Furthermore, a movant is entitled to a plenary hearing only

where he clearly demonstrates the existence of a genuine issue of

material fact entitling the party to relief through competent

supporting documents and affidavits.      Lepis, supra, 83 N.J. at

159; Eaton v. Grau, 368 N.J. Super. 215, 222 (App. Div. 2004).

     Motions to reopen or set aside a judgment are governed by

Rule 4:50-1, which provides:

          the court may relieve a party or the party's
          legal representative from a final judgment or
          order for the following reasons: (a) mistake,
          inadvertence, surprise, or excusable neglect;
          (b) newly discovered evidence which would
          probably alter the judgment or order and which
          by due diligence could not have been
          discovered in time to move for a new trial
          under R. 4:49; (c) fraud (whether heretofore
          denominated    intrinsic     or    extrinsic),
          misrepresentation, or other misconduct of an
          adverse party; (d) the judgment or order is
          void; (e) the judgment or order has been
          satisfied, released or discharged, or a prior
          judgment or order upon which it is based has
          been reversed or otherwise vacated, or it is
          no longer equitable that the judgment or order
          should have prospective application; or (f)
          any other reason justifying relief from the
          operation of the judgment or order.


                                 10                        A-4643-14T3
"As a general matter, judgments and orders in family actions are

covered by this rule." Pressler & Verniero, Current N.J. Court

Rules, comment 6.1 on R. 4:50-1 (2017).         "Regardless of the basis,

vacation   of   a   judgment   under   Rule    4:50-1   should   be   granted

sparingly."     In re Guardianship of J.N.H., 172 N.J. 440, 473-74

(2002).

     Relief under R. 4:50-1(f) "is available only when truly

exceptional circumstances are present and only when the court is

presented with a reason not included among any of the reasons

subject to the one year limitation."          Baumann v. Marinaro, 95 N.J.

380, 395 (1984).       "Whether exceptional circumstances exist is

determined on a case-by-case basis according to the specific facts

presented."      J.N.H., supra, 172 N.J. at 474.          The movant must

demonstrate that continued enforcement of the judgment would be

"unjust, oppressive or inequitable."            Quagliato v. Bodner, 115

N.J. Super. 133, 138 (App. Div. 1971).         Plaintiff has not met this

burden.

     Rule 4:50-1 motions "shall be made within a reasonable time,

and for reasons (a), (b) and (c) of R. 4:50-1 not more than one

year after the judgment, order or proceeding was entered or taken."

R. 4:50-2.      In Rogan Equities, Inc. v. Santini, 289 N.J. Super.

95, 112-13 (App. Div.), certif. denied, 145 N.J. 375 (1996), the

defendant sought to attack a final judgment of foreclosure on the

                                   11                                 A-4643-14T3
ground that she had not been properly served.          However, the

defendant had actual knowledge of the action but delayed more than

two years before asserting that the judgment and the ensuing

sheriff's sale were void.     Ibid.   The trial court held that the

defendant's motion to set aside the judgment had not been made

within a reasonable time, as required by R. 4:50-2.        Id. at 113.

We affirmed the ruling, holding "in some circumstances a motion

to vacate a void judgment can properly be denied as untimely."

Id. at 114. See also Last v. Audubon Park Assocs., 227 N.J. Super.

602, 607-08 (App.   Div. 1988), certif. denied, 114 N.J. 491 (1989)

(rejecting a mortgagee's attempt to void a foreclosure judgment

that had been delayed for two years despite having knowledge of

the judgment).

     Plaintiff was aware of the facts and circumstances upon which

he relies in support of his motion at the time they occurred in

2012.   He was aware of his treatment by the trial judge, his

arrest, his appearance in court for a portion of the trial and the

negotiation of the MSA while in handcuffs, and his income level.

The financial information and records needed to prove his actual

income level or an appropriate imputed income, and to value his

business, were readily available to him during the pendency of the

divorce.    Despite   these   circumstances,   plaintiff    offers    no

explanation or excuse for filing his motion more than twenty-six

                                 12                            A-4643-14T3
months after executing the MSA and the entry of the final judgment

of divorce.    By any measure, plaintiff did not file his motion

within a reasonable time.      Consequently, his application is time-

barred.    R. 4:50-2.

      We discern no abuse of discretion by Judge Rafano in ruling

on plaintiff's motion without a plenary hearing and in denying the

motion as both time-barred and without merit.            See Eaton, supra,

368 N.J. Super. at 222 (noting that a "trial judge's decision

whether to allow or deny such relief on one of the six specified

grounds in Rule 4:50-1 should be left undisturbed unless it results

from a clear abuse of discretion");            see also Schwartzman v.

Schwartzman, 248 N.J. Super. 73, 77-78 (App. Div.), certif. denied,

126 N.J. 341 (1991).

     The divorce proceeding was fully contested, with extensive

pretrial   motion   practice   and    two   days    of   trial   before   the

settlement    was   reached.     Both     parties   were   represented      by

experienced counsel throughout the proceedings.             Plaintiff is a

highly educated, sophisticated businessman who owns an information

technology company.     He was financially capable of retaining a

forensic accountant while the divorce action was pending.                   As

noted by Judge Rafano:

           He could have hired an expert, provided that
           expert with all of the necessary information
           to prepare a report, and presented the

                                     13                              A-4643-14T3
           expert's valuation in Court or used the
           expert's valuation as a base for negotiations
           with the Defendant. Instead, despite having
           clear warning that the Defendant intended to
           hire an expert, the Plaintiff made a tactical
           decision to call his accountant instead. He
           cannot now decide that he would like to go
           back and litigate his case in a different
           fashion because he is unhappy with the
           results.

     Plaintiff was not ill or under the influence of intoxicants

during the trial or the negotiation of the settlement agreement.

Defendant did not conceal or fraudulently transfer marital assets.

Nor did she fail to disclose her income.

     Defendant did not subject plaintiff to duress, coercion or

threats.   As further noted by Judge Rafano:

           The Defendant had no say in whether a warrant
           was issued for Defendant's arrest and no
           control over whether he was released.      If,
           after consulting with counsel, the Plaintiff
           had felt he was unable to proceed or felt that
           his incarceration was preventing him from
           thinking   calmly   and  clearly   about   the
           situation,   he   could  have   requested   an
           adjournment of the trial until he was
           released.   However, the transcripts do not
           indicate that such a request was made.      In
           fact, both parties agree that the Plaintiff
           instead called a friend to come to the court
           to help him evaluate the settlement proposals
           and that he spent several hours, with the
           benefit of the advice of his friend and
           counsel negotiating the terms of the Marital
           Settlement Agreement.

     In addition, several other factors militate strongly against

plaintiff's position.   Plaintiff did not seek an adjournment of

                                14                          A-4643-14T3
the trial on the day he was arrested or the following day when the

MSA was negotiated and agreed upon.          He does not claim that his

counsel was ineffective.     He waited more than twenty-six months

to file his motion to set aside the MSA.       He offers no explanation

or excuse for the delay.    Plaintiff is bound by his imputed income

stipulation.    Negrotti, supra, 98 N.J. at 432.

     Moreover, both plaintiff and defendant filed post-judgment

motions   to   enforce   various   aspects    of   the   MSA   during   the

intervening two years.     As also noted by the motion judge:

          The Plaintiff cannot pick and choose which
          portions of the Agreement he wishes to follow
          and to have the Court hold the Defendant
          responsible for, while arguing that his
          financial responsibilities should be abated
          because his incarceration made it impossible
          for him to consent to the Agreement freely.
          In addition it is disingenuous for the
          Plaintiff to abide by and seek to enforce the
          terms of the parties' Marital Settlement
          Agreement for the almost two and a half years
          since the parties' divorce and then return to
          Court seeking to have a portion of the
          Agreement vacated because he has decided to
          now present evidence that was available to him
          at the time of the trial.

     "It is well recognized that a litigant who accepts the

benefits of a judgment is estopped from attacking it on appeal."

Tassie v. Tassie, 140 N.J. Super. 517, 524 (App. Div. 1976).            The

rule is but a corollary to the established principle that any act

of a litigant "by which he expressly or impliedly recognizes the


                                   15                              A-4643-14T3
validity of a judgment operates as a waiver or surrender of his

right to appeal therefrom."        Id. at 525.    Plaintiff benefitted

from various aspects of the MSA incorporated into the final

judgment of divorce during the years following its entry.             He

filed motions to enforce the terms of the MSA.

     Plaintiff was represented by an experienced attorney in the

negotiation of the settlement agreement as well as advised by an

accountant.   He understood the terms of the agreement.      There are

no   substantiated   allegations    of   fraud,   unconscionablity    or

overreaching in the negotiations of the MSA.         Given the absence

of such circumstances, we agree with the motion judge that there

is no legal or equitable basis to set aside the parties' settlement

agreement.    See Miller, supra, 160 N.J. at 419.         Judge Rafano

correctly denied plaintiff's motion without conducting a plenary

hearing.

     Although we decline to set aside the MSA, we must nonetheless

determine whether plaintiff made a sufficient showing to warrant

a plenary hearing before deciding his application to reduce his

child support obligation based on changed circumstances.       Support

provisions contained in settlement agreements or judicial orders

are subject to the same standard of judicial modification based

on substantially changed circumstances.           See generally Lepis,

supra, 83 N.J. 147-48; Smith, supra, 72 N.J. at 360.

                                   16                          A-4643-14T3
         An increase in support becomes necessary
         whenever changed circumstances substantially
         impair the dependent spouse's ability to
         maintain the standard of living reflected in
         the original decree or agreement. Conversely,
         a decrease is called for when circumstances
         render all or a portion of support received
         unnecessary for maintaining that standard.

         [Lepis, supra, 83   N.J. at 152-53.]

    Plaintiff contends that he made out a prima facie case for a

reduction in his support obligations.   He argues that his motion

should not have been decided based on conflicting affidavits

without a plenary hearing.

    Judge Rafano determined that plaintiff failed to make a prima

facie showing of changed circumstances sufficient to warrant a

modification of the support obligations imposed by the MSA.      He

further determined that a plenary hearing was not necessary.   The

judge explained:

         Although the Plaintiff briefly states that
         "the IT business is not what it used to be
         just a few years ago and many of my former
         clients have outsourced their business" he
         does not substantiate these claims and seems
         to rest the remainder of his certification and
         his attorney's legal arguments on the idea
         that the Court should reevaluate his financial
         circumstances as they existed at the time of
         the divorce.   Therefore, since he bases his
         motion on events that existed at the time of
         the parties' divorce, he has not shown a
         change in circumstances and therefore has not
         sufficiently demonstrated to the Court that a
         plenary hearing is necessary to resolve a
         dispute of material facts.

                              17                          A-4643-14T3
     We agree.   Plaintiff did not make a prima facie showing of

changed circumstances following the entry of the final judgment

of divorce.   A plenary hearing was not required.

     The trial judge's and the motion judge's findings are amply

supported by the record.   The denial of plaintiff's motion without

conducting a plenary hearing was appropriate.

     Affirmed.




                                18                          A-4643-14T3